Title: To George Washington from Bryan Fairfax, 15 May 1798
From: Fairfax, Bryan
To: Washington, George

 

Dear Sir
Mt Eagle May the 15th 1798

I have received the Packet with your kind Letter. This late Instance of your Friendship has increased my Gratitude which has continued more or less for many years.
I return you many thanks and all the acknowledgements I can make, and now on my departure, I may venture to say that I have not ceased almost daily to pray for you for more than twenty years. I have experienced the uncertainty of a maxim laid down by some writers that when a man is laid under obligations which he can never repay that it lessens his Regard for his Benefactor, at least I know that it is not an universal Rule.
I am sorry that I cannot know with any tolerable certainty when the Ship will sail—I have desired Mr Hamilton the owner to ride out this morning as I am not recovered eno. from my last Illness to venture out to day, and I have 9 Hogsheads of Tobo which I wish to dispose of. The last Information I had was that the middle of next week would be extent of the ships Stay—but they never know the time for a Fortnight before.
I write now before your Servant calls lest he should be detained on his Return. To have the Honour of the short visit you propose I cannot expect, yet I should be glad of it & happy to see you and Mrs Washington either before Friday next, or on your Return from the Federal City, which will probably be before the Ship sails—However I will leave the Letter unclosed till your Man calls. Mrs Fairfax & Family join me in best Complts and Regards to you and Mrs Washington & Family, and wishing you every Blessing I remain with much Esteem, Dr Sir Yr obliged & obedt Servt

Bryan Fairfax


My Man Guy is returned without enquiring when the Ship is to sail, & without being able to tell how forward she is in loading tho’ he is going with me.
I beg that you will not put yourself to the smallest inconvenience in respect to it, happy as I am under a Sense of your many Civilities.

